FILE COPY




                                   No. 07-14-00183-CV


Irma Villalon                                §     From the 237th District Court
  Appellant                                          of Lubbock County
                                             §
v.                                                 March 27, 2015
                                             §
Kollman & Kollman, Co., d/b/a                      Opinion by Chief Justice Quinn
Chicken Express and Birdman, Inc.            §
 Appellees
                                   J U D G M E N T

       Pursuant to the opinion of the Court dated March 27, 2015, it is ordered,

adjudged and decreed that the judgment of the trial court be affirmed.

       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.

       It is further ordered that this decision be certified below for observance.

                                           oOo